        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BIOIBERICA NEBRASKA, INC.,      *
                                *
    Plaintiff,                  *
                                *
v.                              *     Civil Case No. 1:18-cv-03133-SAG
                                *
NUTRAMAX MANUFACTURING, INC., *
                                *
    Defendant.                  *
                                *
                         *************
                   MEMORANDUM OPINION

       Plaintiff Bioiberica Nebraska, Inc. (“Bioiberica Nebraska”) filed a one-count Second

Amended Complaint against Defendant Nutramax Manufacturing, Inc. (“Nutramax”), seeking to

recover fees for late payments Nutramax made to Bioiberica Nebraska under an alleged contract,

as well as attorneys’ fees and costs incurred in this action. ECF 26. On June 18, 2020,

Nutramax filed a Motion to Dismiss Plaintiff’s Second Amended Complaint. ECF 40, 40-1

(collectively, “the Motion”). Bioiberica Nebraska opposed, ECF 41, and Nutramax replied, ECF

42. Bioiberica Nebraska has requested a hearing. ECF 41-2. However, this Court finds that the

legal issues presented by the Motion are adequately addressed in the parties’ briefings, rendering

a hearing unnecessary. See Loc. R. 105.6 (D. Md. 2018); see also, e.g., Huff v. U.S. Dep’t of

Army, 508 F. Supp. 2d 459, 461 (D. Md. 2007); Envirotech Chem., Inc. v. Compass Rose Fin.

Servs., Inc., No. WDQ-07-1616, 2007 WL 9780567, at*1 n.2 (D. Md. Oct. 4, 2007) (deciding,

without a hearing, a motion for leave to amend the complaint, and a motion to dismiss, despite

the parties’ joint request for a hearing). For the reasons that follow, Nutramax’s Motion is

granted, and the Second Amended Complaint will be dismissed without prejudice.




                                                1
           Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 2 of 20



I.        FACTUAL AND PROCEDURAL BACKGROUND

          The following facts are derived from Bioiberica Nebraska’s Second Amended Complaint

and the exhibits incorporated therein, and are accepted as true.       Bioiberica Nebraska is a

subsidiary of, but separate and distinct from, Bioiberica S.A.U., a Spanish corporation located in

Barcelona, Spain. ECF 26, ¶¶ 2-3. On August 14, 2017, Nutramax sent to Bioiberica S.A.U. a

Purchase Order for 18,000 kilograms of chondroitin sulfate. Id. ¶ 5; see ECF 1-1 (the Purchase

Order).     Nutramax requested that Bioiberica S.A.U. ship the 18,000 kilograms in three

installments of 6,000 kilograms each, at a unit price of $97.00 per kilogram, on January 4, 2018,

February 5, 2018, and March 1, 2018. Id. The Purchase Order contained Nutramax’s detailed

sourcing specifications for the chondroitin sulfate, ECF 1-1 at 3-5, as well as Nutramax’s

proposed terms and conditions, id. at 6-8.

          The Purchase Order’s terms and conditions addressed modification of the Purchase

Order:

          Any commercial terms on [Bioiberica S.A.U.’s] acceptance, quote, invoice, or
          other documents or communications are excluded and shall have no force or
          affect. No modification, amendment, or waiver of any terms herein shall be
          effective unless in writing and signed by both parties. The course of conduct
          between the parties may not alter the terms of the [Purchase Order] or these
          Terms and Conditions.

Id. at 6. The Purchase Order also specified that Bioiberica S.A.U. “shall not delegate all or any

portion of its obligations under the [Purchase Order] and/or these Terms and Conditions nor

assign any of its rights hereunder, without the prior written consent of NUTRAMAX.” Id. at 8.

          Bioiberica S.A.U. shipped the first installment on time, and Nutramax timely paid the

invoiced amount, $95.95 per kilogram ($1.05 lower than the price specified in the Purchase

Order). ECF 26, ¶ 6; see ECF 1-2 (Bioiberica S.A.U. documents evidencing the shipment,

invoice, and payment).      Bioiberica S.A.U.’s shipment and invoice documents contain no

                                                2
         Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 3 of 20



additional proposed terms and conditions, other than a due date for Nutramax’s payment. ECF

1-2 at 2-5.

       Bioiberica S.A.U. could not timely perform its obligation to ship the second installment

of chondroitin by February 5, 2018. ECF 26, ¶ 7. Bioiberica Nebraska alleges that, to remedy

this, Bioiberica S.A.U. assigned and delegated its contractual rights and obligations to Bioiberica

Nebraska, who could satisfy the remaining shipments due under the original Purchase Order.1

Id. ¶¶ 8-10. Bioiberica Nebraska alleges that Nutramax approved of this arrangement. Id.

       On February 28, 2018, Bioiberica Nebraska shipped a second installment of 5,875

kilograms of chondroitin sulfate due under the Purchase Order. Id. ¶¶ 11-13. The parties agreed

that the omitted 175 kilograms would be included in the final installment. Id. ¶ 12. Bioiberica

Nebraska’s invoice for this second installment reflects a unit price of $97, as opposed to the

$95.95 that Bioiberica S.A.U. charged for the first installment, for a total cost of $565,025.00.

ECF 1-3 at 2 (“the February, 2018 Invoice”). Nutramax did not promptly pay the invoiced

amount. ECF 26, ¶ 13.

       Bioiberica Nebraska’s February, 2018 Invoice contained a set of Terms and Conditions.

Id. at 3. The Terms and Conditions section began with the following preface:

       THE FOLLOWING TERMS APPLY TO ALL SALES: If Customer, for any
       reason disagrees with these terms and conditions the Customer must reject the
       goods in a commercially reasonable fashion, subject to a restocking charge.
       Acceptance of the goods and/or use thereof shall constitute acceptance of the
       following terms and conditions and the waiver and the release of any terms and
       conditions not specifically set forth herein.

Id. Two of the Invoice’s terms dealt with terms set forth in a customer’s purchase order:




1
 Nutramax assumes arguendo, for the purposes of this Motion only, that the Second Amended
Complaint adequately alleges that Bioiberica S.A.U. assigned and/or delegated the Purchase
Order to Bioiberica Nebraska. ECF 40-1 at 5 & n.1; see also id. at 7.
                                                3
         Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 4 of 20



       4.      To the extent that this order is covered by a prior written contract between
               Bioiberica Nebraska and the Customer, it is accepted on the terms and
               conditions in that contract and the terms and conditions express [sic]
               herein are not intended to modify, change, or supersede such prior
               contract. To the extent that this order is not covered by such a contract,
               this instrument contains all of the terms and conditions with respect to the
               sale and purchase of products named herein. . . .

       5.      The Customer’s Purchase Order Number (P.O. No.) set forth above is
               utilized solely for the Customer’s Convenience and internal business
               records. The use of this P.O. No. does not indicate any acceptance by
               Bioiberica Nebraska of the terms or conditions contained in the
               Customer’s purchase order form (which terms and conditions are
               specifically rejected) and is in no way indicative of the actual sales
               agreement made between Bioiberica Nebraska and the Customer.

Id. The Invoice further discussed the consequences of a delinquent payment:

       7.      Payment terms are net thirty (30) days from invoice date unless otherwise
               agreed in writing. . . . Past due balances are subject to a late payment
               charge of 1 ½% per month, or the maximum amount permitted by
               applicable law whichever is less. . . . Buyer shall pay all reasonable costs,
               fees (including attorney[s’] fees) and expenses incurred by Seller in
               collecting monies due or to become due hereunder.

Id.

       On March 16, 2018, Bioiberica Nebraska delivered to Nutramax 1,500 kilograms of

chondroitin sulfate, representing a portion of the third and final installment of the Purchase

Order. Id. ¶ 14; see ECF 1-4 at 2 (“the March, 2018 Invoice”). The March, 2018 Invoice

similarly reflected a unit price of $97, and included the same Terms as the February, 2018

Invoice. ECF 1-4 at 2-3. Nutramax timely paid this invoice. ECF 26, ¶ 14.

       On May 2, 2018, Bioiberica Nebraska delivered to Nutramax 4,500 kilograms of

chondroitin sulfate, representing the third and final installment of the Purchase Order. Id. ¶¶ 14-

15. Bioiberica Nebraska’s invoice for this final shipment reflects a unit price of $97, for a total

cost of $436,500. ECF 1-5 at 2 (“the May, 2018 Invoice”). The May, 2018 Invoice again

contained the same Terms as the February, 2018 Invoice. Id. at 3. Nutramax failed to promptly

                                                 4
         Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 5 of 20



pay this invoice. ECF 26, ¶ 15. To date, the remaining 175 kilograms of chondroitin sulfate

(deferred in February, 2018) have not been delivered. Id. ¶ 16.

        Bioiberica initially filed its Complaint against Nutramax on October 10, 2018. ECF 1.

The Complaint alleged that based on Nutramax’s failure to pay the February and May, 2018

Invoices, Nutramax was liable to Bioiberica Nebraska for (1) the invoiced amounts of

$1,001,525.00, (2) late fees on those invoiced amounts, accruing at a per diem rate of $493.90,

and (3) Bioiberica Nebraska’s reasonable attorneys’ fees and costs incurred in this suit. ECF 1,

¶¶ 14, 18-19.    On October 16, 2018, however, Nutramax remitted payment to Bioiberica

Nebraska in the amount of $1,001,525.00, its principal obligation under the two invoices. ECF

26, ¶ 18. Nutramax did not, however, pay the claimed late fees. Id. ¶ 20. Accordingly,

Bioiberica Nebraska filed an Amended Complaint, within the twenty-one-day grace period that

Federal Rule of Civil Procedure 15(a)(1)(A) affords, to remove the claim for the principal

amount, leaving only Bioiberica Nebraska’s claim for late fees, attorneys’ fees, and costs. ECF

8.

       On November 19, 2018, Nutramax filed a Motion to Dismiss Plaintiff’s Amended

Complaint for Lack of Standing, or Alternatively for Failure to Name a Necessary Party. ECF

15. On May 23, 2019, Judge Russell issued a Letter Order granting Nutramax’s motion. ECF

20. Judge Russell found that because Bioiberica Nebraska’s Amended Complaint failed to allege

that Bioiberica S.A.U. had assigned the Purchase Order to Bioiberica Nebraska, Bioiberica

Nebraska did not have standing to sue Nutramax under the Purchase Order. Id. at 4. Judge

Russell further held that, because Bioiberica Nebraska “d[id] not clearly identify and assert rights

under another contract with Nutramax, it fails to state a claim against Nutramax.” Id. Judge




                                                 5
         Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 6 of 20



Russell, however, declined to rule on whether Bioiberica S.A.U. could assign the contract, and

whether Bioiberica S.A.U. was a necessary party. Id. at 4 n.10.

       On June 11, 2019, Bioiberica Nebraska sought leave to file its Second Amended

Complaint, “to include allegations that the Purchase Order was delegated and assigned by

Bioiberica S.A.U. to Bioiberica Nebraska.” ECF 21, ¶ 4. Nutramax opposed, arguing that

Bioiberica Nebraska failed to allege an assignment in conformity with the Purchase Order, and

that Bioiberica Nebraska could not seek its claimed late fees under the invoices. ECF 22 at 8-10.

The Court ultimately granted the motion for leave to amend, finding that the allegations

regarding the assignment to Bioiberica Nebraska were not futile, and that Nutramax’s argument

regarding the recoverability of late fees, attorneys’ fees, and litigation costs under the invoices

was better suited for determination on a motion to dismiss. ECF 24 at 6-8.

       Shortly thereafter, on October 28, 2019, the parties submitted a joint motion to stay this

case so that they could pursue settlement discussions, ECF 29, which this Court granted, ECF 30.

The stay was lifted, per the parties’ request, on June 2, 2020. ECF 38, 39. Nutramax’s instant

Motion followed.

II.    LEGAL STANDARD

       A defendant is permitted to test the legal sufficiency of a complaint by way of a motion

to dismiss. See, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). A Rule 12(b)(6) motion constitutes an

assertion by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails

as a matter of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain



                                                 6
         Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 7 of 20



statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to

relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to

“state a claim to relief that is plausible on its face.” Id. at 570; see Ashcroft v. Iqbal, 556 U.S.

662, 684 (2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil

actions.’”); see also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not

include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555.

Moreover, federal pleading rules “do not countenance dismissal of a complaint for imperfect

statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S.

___, 135 S. Ct. 346, 346 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to

satisfy the minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual

matter (taken as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of

those facts is improbable and . . . recovery is very remote and unlikely.” Id. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those

facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d 435 at 440 (citations

omitted); see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v.



                                                 7
         Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 8 of 20



Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, a court is not required to

accept legal conclusions drawn from the facts. Papasan v. Allain, 478 U.S. 265, 286 (1986). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining

whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the

legal remedy sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011),

cert. denied, 566 U.S. 937 (2012).

       In evaluating the sufficiency of a complaint in connection with a Rule 12(b)(6) motion, a

court ordinarily “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein.” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013); see Bosiger, 510 F.3d 442, 450 (4th Cir. 2007). However, a court may properly

consider documents incorporated into the complaint or attached to the motion to dismiss, “so

long as they are integral to the complaint and authentic.” U.S. ex rel. Oberg v. Pennsylvania

Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014) (quoting Philips v. Pitt Cty.

Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009)).

III.   ANALYSIS

       Nutramax seeks dismissal, with prejudice, of Bioiberica Nebraska’s Second Amended

Complaint, because the late fees and cost-shifting provision of the February and May, 2018

Invoices were not governing terms of the contract between Nutramax and Bioiberica Nebraska.

ECF 40-1 at 7-10. Bioiberica Nebraska counters that it, Bioiberica S.A.U., and Nutramax

executed a novation of the Purchase Order and its Terms and Conditions. ECF 41-1 at 15-20.

Because of that novation, the argument goes, the Terms and Conditions set forth in the February

and May, 2018 Invoices controlled, pursuant to section 2-207 of the Maryland Code’s



                                                 8
         Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 9 of 20



Commercial Law Article. Id. at 20-26. As explained below, Nutramax’s interpretation of the

parties’ contractual relationship is meritorious, under the facts alleged in the Second Amended

Complaint.

       A.      Bioiberica Nebraska’s Complaint Fails as a Matter of Law, Under the
               Theory Alleged in the Second Amended Complaint

       As an initial matter, the Court must first determine which state’s law governs its analysis.

Generally, in a diversity action such as this, this Court applies Maryland’s choice of law rules.

See Wells v. Liddy, 186 F.3d 505, 521 (4th Cir. 1999) (citing Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496-97 (1941)). In contract disputes, Maryland courts apply the lex loci

contractus rule, which requires the Court to apply the law of the jurisdiction in which the

contract was formed. Allstate Ins. Co. v. Hart, 327 Md. 526, 529 (1992). But Maryland courts

will typically enforce a contract’s choice-of-law clause, if one exists. See Am. Motorists Ins. Co.

v. ARTRA Grp., Inc., 338 Md. 560, 572 (1995). Here, however, the instruments that both parties

contend served as the basis of their contract – the Purchase Order and the Bioiberica Nebraska

Invoices – contain conflicting choice of law provisions. Compare ECF 1-1 at 8 (directing that

Maryland law apply), with ECF 1-3 at 3 (directing that Nebraska law apply). Given that the crux

of the instant dispute is which of these two instruments governs the parties’ contractual relations,

to accede to a choice-of-law provision within either instrument “puts the cart before the horse, as

it is inappropriate to apply a term of the contract to the question of whether the parties agreed to

the contract in the first place.” James v. Synovus Bank, No. TDC-19-1137, 2020 WL 1479115,

at *2 (D. Md. Mar. 26, 2020) (citations omitted). Thus, the Court must determine when, if ever,

a contract was formed between the parties. Wherever “the last act necessary to make the

contract binding occurs,” that state’s law will govern. Konover Prop. Tr., Inc. v. WHE Assocs.,

Inc., 142 Md. App. 476, 490 (2002).

                                                 9
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 10 of 20



       The parties do not appear to dispute that a contract was first formed between Nutramax

and Bioiberica S.A.U. Indeed, the Second Amended Complaint alleges that after receiving

Nutramax’s Purchase Order, Bioiberica S.A.U. shipped the first allotment of chondroitin to

Nutramax’s facilities in Maryland, and invoiced that shipment at a rate lower than that which

Nutramax had requested. ECF 26, ¶¶ 5-6. Nutramax thereafter accepted the shipment, and paid

the invoiced amount. Id. ¶ 6. Under these circumstances, the Second Amended Complaint

alleges the presence of a contract for sale between Nutramax and Bioiberica S.A.U., meaning

that Maryland law controls. See Md. Code Ann., Com. Law § 2-204(1) (“A contract for sale of

goods may be made in any manner sufficient to show agreement, including conduct by both

parties which recognizes the existence of such a contract.”); id. § 2-206(1)(b) (“An order or other

offer to buy goods for prompt or current shipment shall be construed as inviting acceptance

either by a prompt promise to ship or by the prompt or current shipment of conforming or

nonconforming goods . . . .”); Audio Visual Assocs., Inc. v. Sharp Elecs. Corp., 210 F.3d 254,

259 (4th Cir. 2000) (explaining that, under Maryland law, a purchase order acts as an offer, and a

seller can accept the purchase order “by performance and delivery of the goods”); Aura Light US

Inc. v. LTF Int’l LLC, Nos. GLR-15-3198, GLR-15-3200, 2018 WL 1378802, at *5-6 (same).

       In fact, Bioiberica Nebraska’s legal theory relies on the notion that Bioiberica S.A.U. and

Nutramax had a valid contract, because the Second Amended Complaint alleges, at length, that

Bioiberica S.A.U. assigned and delegated all rights and obligations under the Purchase Order to

Bioiberica Nebraska. ECF 26, ¶ 8; see also id. ¶ 10 (“With the delegation and assignment in

place and approved by Nutramax Manufacturing, Inc., Bioiberica Nebraska, Inc. set about

performing under the Purchase Order . . . .”); id. ¶ 12 (“Bioiberica S.A.U.’s proposed delegation

and assignment to Bioiberica Nebraska, Inc. of its obligations and rights under the Purchase



                                                10
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 11 of 20



Order . . . was acceptable to Nutramax . . . .”); id. ¶¶ 13-15 (discussing Bioiberica Nebraska’s

subsequent deliveries with the following introductory phrase: “In accordance with the Purchase

Order that had been delegated and assigned to it by Bioiberica S.A.U.”).

       While the terms “assignment” and “delegation” are often used interchangeably in

contract law, those terms have legally significant differences. See, e.g., Petals Factory Outlet of

Del., Inc. v. EWH & Assocs., 90 Md. App. 312, 318-19 (1992). As the Maryland Court of

Appeals has explained, “An unqualified assignment generally operates to transfer to the assignee

all of the right, title and interest of the assignor in the subject of the assignment and does not

confer upon the assignee any greater right than the right possessed by the assignor.” Univ. Sys.

of Md. v. Mooney, 407 Md. 390, 411 (2009) (quoting James v. Goldberg, 256 Md. 520, 527

(1970)). An assignee cannot, as a matter of law, hold greater rights than the assignor. Webb v.

Balt. Comm. Bank, 181 Md. 572, 580 (1943) (“[O]bviously, the rights of the assignee are no

greater than those of his assignor.”). A delegation, however, merely involves one party’s transfer

of its obligation to perform a contractual duty to a third party. Pub. Serv. Comm’n of Md. v.

Panda-Brandywine, L.P., 375 Md. 185, 197-98 (2003).2 In other words, neither an assignment

nor a delegation amounts to the creation of a new contract, under Maryland law.               Rather,

contractual rights that the assignor held, or the contractual obligations that the delegator held, are

transferred to the assignee or delegatee. Thus, without a valid underlying contract between

Bioiberica S.A.U. and Nutramax, there could be no valid assignment or delegation.



2
  Parties may, by contract, prohibit each other from executing assignments and/or delegations.
See Md. Code Ann., Com. Law § 2-210(1)–(2); Pub. Serv. Comm’n, 375 Md. at 198-99. While
Nutramax intends to argue, in the future, that the terms of the Purchase Order barred assignments
and that no assignment or delegation could have occurred, it assumes arguendo at this stage that
an assignment and/or delegation did occur. ECF 40-1 at 5 & n.1. Thus, Bioiberica Nebraska’s
arguments regarding its ability to assign and/or delegate the Purchase Order, notwithstanding this
provision, ECF 41-1 at 18-20, are immaterial at this time.
                                                 11
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 12 of 20



       Assuming the truth of Bioiberica Nebraska’s allegations that Bioiberica S.A.U. both

assigned and delegated its rights and obligations to Bioiberica Nebraska, then, Bioiberica

Nebraska is bound by the terms of the original contract between Bioiberica S.A.U. and

Nutramax. Whatever the full extent of the terms of that contract may be, there are no facts

alleged to suggest that Bioiberica S.A.U. had the right to charge Nutramax a 1.5 percent fee for

late payment, or to recover from Nutramax costs and attorneys’ fees incurred in litigation

between them. The Purchase Order contains no terms providing Bioiberica S.A.U. this right, see

ECF 1-1 at 6-8, and Bioiberica S.A.U.’s invoice contained no additional terms at all, save for a

payment due date, ECF 1-2 at 2-5. Thus, under the facts and legal theories of assignment or

delegation alleged in the Second Amended Complaint, Bioiberica Nebraska has no plausible

legal entitlement to late fees, attorneys’ fees, or litigation costs arising from Nutramax’s failure

to timely pay the February and May, 2018 invoices.

       Bioiberica Nebraska argues, however, that section 2-207 of the Commercial Law Article,

coupled with Nutramax’s timely payment of the March, 2018 Invoice, means that the Terms and

Conditions of the February and May, 2018 Invoices became a part of the contract between the

two. ECF 41-1 at 20-26. This argument has two fatal flaws.

       First, courts overwhelmingly hold that section 2-207 of the UCC (which section 2-207 of

Maryland’s Commercial Law Article mirrors) only informs an inquiry into which term(s)

contained in the parties’ initial exchange of forms are actually part of the contract, and does not

govern the later modification of a prior agreement. See Reliable Automatic Sprinkler Co. v.

Sunbelt Grp. L.P., No. 1:20-cv-2369-GHW, 2020 WL 4016758, at *8 (S.D.N.Y. July 16, 2020)

(“Once a contract is formed, the parties may of course change their agreement by another

agreement, by course of performance, or by conduct amounting to a waiver or estoppel. In order



                                                12
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 13 of 20



to determine the terms of such change, [courts] look to UCC 2-208 and 2-209, not 2-207.”

(citation omitted)); Am. Licorice Co. v. Total Sweeteners, No. C-13-1929 EMC, 2013 WL

4396778, at *6 (N.D. Cal. Aug. 13, 2013) (“Courts have recognized that [section 2-207] is

inapplicable where a contract has already been formed and additional terms are contained in a

subsequent communication.”); Tra Indus., Inc. v. Valspar Corp., No. CV-10-025-JLQ, 2010 WL

2854251, at *4 & n.2 (E.D. Wash. July 19, 2010) (same); Besicorp Grp., Inc. v. Thermo Electron

Corp., 981 F. Supp. 86, 98 (N.D.N.Y. 1997) (“However, § 2–207 is inapplicable because that

section only applies to the formation of a contract and is irrelevant once the parties have reached

an agreement.”); Ariz. Retail Sys., Inc. v. Software Link, Inc., 831 F. Supp. 759, 763 (D. Ariz.

1993) (“Section 2-207 addresses situations in which various terms proposed by the parties in the

offer and acceptances processes were not agreed upon before the contract was formed under

section 2-207(1).   Section 2-209 picks up where section 2-207 leaves off—i.e., after the

formation of the contract. Section 2-209 thus sets forth rules for modifications of existing sales

contracts.”).   As demonstrated above, under the theory alleged in the Second Amended

Complaint, Bioiberica Nebraska, as assignee and delegatee of Bioiberica S.A.U., assumed the

rights and obligations of the contract Bioiberica S.A.U. originally entered into with Nutramax.

Because the contract was already formed, section 2-207 is inapplicable.

       Second, apparently recognizing this first flaw, Bioiberica Nebraska predicates its section

2-207 argument on there being a novation of the original contract between Bioiberica S.A.U. and

Nutramax. ECF 41-1 at 15-18 (explaining that a novation occurred); id. at 20 (“The novation

created a new contractual relationship between Bioiberica Nebraska and Nutramax that entitled

Bioiberica Nebraska to include additional terms in its invoices to Nutramax.” (emphasis added)).

However, the Second Amended Complaint fails to allege that a novation occurred.



                                                13
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 14 of 20



       Under Maryland law, a novation is “a new contractual relation made with intent to

extinguish a contract already in existence.” E.g., I. W. Berman Props. v. Porter Bros., Inc., 276

Md. 1, 7 (1975). To establish a novation, a plaintiff must allege sufficient facts that plausibly

establish “(1) [a] previous valid obligation; (2) the agreement of all the parties to the new

contract; (3) the validity of such new contract, and (4) the extinguishment of the old contract, by

the substitution of the new one.” Leisner v. Finnerty, 252 Md. 558, 564 (1969) (quoting Dist.

Nat’l Bank of Wash. v. Mordecai, 133 Md. 419, 427 (1919)).               Maryland courts “never

presume[]” that a novation occurred; instead, “the party asserting it must establish clearly and

satisfactorily that there was an intention, concurred in by all the parties, that the existing

obligation be discharged by the new obligation.” I. W. Berman, 276 Md. at 8. The intent need

not be express, however, as the facts and circumstances surrounding the transaction, “as well as

the subsequent conduct by the parties, may show such an acceptance as clearly as an express

agreement.”    Leisner, 252 Md. at 565 (citation omitted).       These requirements have been

characterized as “fairly stringent.” Transam. Premier Life Ins. Co. v. Selman & Co., LLC, 401 F.

Supp. 3d 576, 593 (D. Md. 2019) (quoting Corp Healthcare Fin., Inc. v. BCI Holdings Co., No.

CCB-05-3391, 2006 WL 1997126, at *7 (D. Md. July 13, 2006)).

       Here, the Second Amended Complaint contains one lone allegation regarding a novation:

       In making the delegation and assignment of its obligations to perform and rights
       to payment under the Purchase Order, Bioiberica S.A.U. intended to and did
       effect a novation and a substitution of Bioiberica Nebraska, Inc. for Bioiberica
       S.A.U. as the other party to the Purchase Order, with Bioiberica S.A.U. having no
       further obligations or rights under the Purchase Order and with all obligations and
       rights vesting solely in Bioiberica Nebraska, Inc.

ECF 26, ¶ 9. This legally conclusory allegation, devoid of facts showing that all parties –

including Nutramax – intended to novate the original contract between Bioiberica S.A.U. and

Nutramax, is insufficient, as a matter of law, to plausibly demonstrate that a novation occurred.

                                                14
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 15 of 20



Indeed, the rest of the allegations in the Second Amended Complaint only demonstrate that

Nutramax accepted the assignment and delegation of the Purchase Order to Bioiberica Nebraska,

not that Nutramax ever intended to novate its original agreement with Bioiberica S.A.U., and to

enter into a new contract with Bioiberica Nebraska. See, e.g., id. ¶ 10 (“With the delegation and

assignment in place and accepted and approved by Nutramax Manufacturing, Inc., Bioiberica

Nebraska, Inc. set about performing under the Purchase Order . . . .” (emphasis added)).

        To the extent that Bioiberica Nebraska attempts to supplement these allegations in its

Opposition, see ECF 41-1 at 9-12 (recounting the events underlying the instant suit by referring

repeatedly to a “novated contract”), those efforts are improper. Indeed, Judge Russell already

admonished Bioiberica Nebraska once for engaging in this practice in its opposition to

Nutramax’s first motion to dismiss the Amended Complaint.            ECF 20 at 4 (“[Bioiberica

Nebraska] is ‘bound by the allegations contained in its [Amended Complaint] and cannot,

through the use of motion briefs, amend [its pleading].’” (quoting Zachair, Ltd. v. Driggs, 965 F.

Supp. 741, 748 n.4 (D. Md. 1997), aff’d, 141 F.3d 1162 (4th Cir. 1998))). It should come to no

surprise to Bioiberica Nebraska, then, that this Court will hold the same here. Scrutinizing only

the factual allegations and legal theories Bioiberica Nebraska alleges in its Second Amended

Complaint, this Court finds that Bioiberica Nebraska has not stated a valid claim for late fees,

attorneys’ fees, or litigation costs.

        B.      Dismissal Without Prejudice is Appropriate

        Nutramax, understandably, seeks dismissal of the Second Amended Complaint with

prejudice. Dismissal with prejudice is appropriate if there “is no set of facts the plaintiff could

present to support [its] claim.” Weigel v. Maryland, 950 F. Supp. 2d 811, 826 (D. Md. 2013)

(citing Cozzarelli v. Inspire Pharm., Inc., 549 F.3d 618, 630 (4th Cir. 2008)). Courts in this



                                                15
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 16 of 20



District will also dismiss with prejudice if it appears that the plaintiff cannot satisfy the Rule 15

standards for obtaining leave to amend. See Greer v. Gen Dynamics Info. Tech., Inc., No. PWG-

18-1193, 2019 WL 764018, at *5 (D. Md. Feb. 21, 2019) (dismissing with prejudice “because

another opportunity to amend would be futile”); 180S, Inc. v. Gordini U.S.A., Inc., 602 F. Supp.

2d 635, 638-39 (D. Md. 2009) (dismissing without prejudice because of the lack of prejudice and

bad faith, coupled with “the policy of the Federal Rules in favor of allowing the amending of

pleadings”). Leave to amend is generally denied only if only if “prejudice, bad faith, or futility” is

present. See Johnson v. Oroweat Foods Co., 785 F.2d 503, 509-10 (4th Cir. 1986). The decision

to dismiss with or without prejudice lies in the trial court’s discretion. 180S, Inc., 602 F. Supp.

2d at 638-39 (citing Carter v. Norfolk Cmty. Hosp. Ass’n, 761 F.2d 970, 974 (4th Cir. 1985)).

       Bioiberica Nebraska has, to this point, employed a somewhat suspect litigation strategy.

To be sure, it properly amended its Complaint as of right after receiving Nutramax’s payment of

the principal debt owed under the invoices. But when Nutramax challenged the Amended

Complaint’s allegations of Bioiberica Nebraska’s contractual standing, Bioiberica Nebraska

attempted to alter its legal theory through its opposition, and “allege,” through briefing, that it

was assigned and delegated the Purchase Order. See ECF 20 at 3-4. When granting Bioiberica

Nebraska leave to file a Second Amended Complaint, the Court did not harbor suspicions

regarding Bioiberica Nebraska’s intentions, because its proffered amendments were geared

towards those exact deficiencies that Judge Russell found in the Amended Complaint. See id.;

see also ECF 26 at 1 (Preamble) (“Plaintiff has moved for leave to amend the Amended

Complaint to Correct the deficiency in its allegations that prompted the Court to dismiss the

Amended Complaint.”). Now that Nutramax has had the ability to challenge the sufficiency of

those allegations through a motion to dismiss, however, Bioiberica Nebraska has again changed



                                                 16
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 17 of 20



its theory of recovery, to state that the original Purchase Order was novated. See ECF 41-1 at 9-

12, 15-18.

       Certainly, a plaintiff who treats his complaint like the game of Battleship, moving the

target across the board every time it suffers a fatal blow, acts in bad faith, and should not be

entitled to leave to amend. See, e.g., Carter v. SNC-Lavalin Constructors, Inc., No. DKC-17-

3198, 2019 WL 918382, at *3 (D. Md. Feb. 25, 2019) (“Bad faith generally involves changing

legal theories and the belated presentation of facts which the pleader was already aware of in an

effort to delay ultimate resolution,” or “using Rule 15 to make the complaint a moving target, to

salvage a lost case by untimely suggestion of new theories of recovery, [and] to present theories

seriatim in an effort to avoid dismissal[.]” (internal citations and quotations omitted)); Walker v.

Trans Union, LLC, No. PWG-16-3926, 2017 WL 4786625, at *2-3 (D. Md. Oct. 24, 2017)

(“When ‘a party is granted leave to amend but fails to address the problem, that party should not

be surprised when the court does not give it a third or fourth chance.’” (quoting STEVEN S.

GENSLER, FED. R. CIV. P. RULES & COMMENTARY 288-89 (2011))). In this case, the line between

Bioiberica Nebraska inartfully articulating its cause of action through its (improper)

interchangeable use of legal terms like “assignment” “delegation” and “novation,” see Petals

Factory Outlet, 90 Md. App. at 318-19, and treating the complaint as a “moving target,” Carter,

2019 WL 918382, at *3, is blurred.         Ultimately, this Court cannot readily conclude that

Bioiberica Nebraska is engaging in bad faith litigation, sufficient to dismiss this suit with

prejudice.3




3
  Even assuming that Bioiberica Nebraska is able to allege, and prove, its entitlement to late fees,
and reasonable attorneys’ fees and costs, this Court strongly doubts that it will be reasonable to
compel Nutramax to pay the attorneys’ fees that Bioiberica Nebraska has incurred as a result of
its repeated unsuccessful attempts to properly plead a claim for relief.
                                                17
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 18 of 20



       Nor does the number of opportunities that Bioiberica Nebraska has had to amend its

complaint, at this stage, compel the Court to dismiss the case with prejudice. While there is no

“specific limit on the number of times a court may grant a party leave to amend,” as noted

previously, a court need not “keep giving a party repeated chances to amend.” Walker, 2017 WL

4786625, at *3 (quoting GENSLER, supra, at 288-89). Bioiberica Nebraska is beginning to run

out of apple left to bite, but the Court is not entirely convinced that there are no bites left. See

United States ex rel. Nathan v. Takeda Pharms. N. Am., Inc., 707 F.3d 451, 461 (4th Cir. 2013)

(upholding the district court’s denial of leave to amend to a plaintiff who amended his complaint

three times over the span of two years, because granting leave to amend again, “when Relator

was on notice of the deficiencies before filing the most recent amended complaint, would

undermine the substantial interest of finality in litigation and unduly subject Takeda to the

continued time and expense occasioned by Relator's pleading failures” (footnote omitted)), cert.

denied, 134 S. Ct. 1759 (2014); Walker, 2017 WL 4786625, at *3.            Technically, Bioiberica

Nebraska has only been given two attempts at pleading its cause of action – the first amendment

was one as of right, and was designed primarily to remove its claim for the approximately $1

million in payments owed. The sufficiency of Nutramax’s yet unarticulated factual allegations

to establish a novation have not been scrutinized under a Twombly-Iqbal analysis.

       This should not, however, be taken as an endorsement of Bioiberica Nebraska’s novation

theory. Indeed, in light of the facts that have been alleged in the various iterations of the

complaint to date, this Court has concerns about Bioiberica Nebraska’s ability to prove that it

and Nutramax intended to dissolve the first Purchase Order between Nutramax and Bioiberica

S.A.U. As noted, Maryland courts will not presume that a novation occurred; there must be facts

showing that the parties intended novation. I. W. Berman, 276 Md. at 8. While there were some



                                                18
        Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 19 of 20



relatively minor alterations to the delivery dates, generally speaking, there does not appear to be

much of a legally significant difference between the original Purchase Order and the conduct of

the parties here, in terms of the material terms of the contract. The unit price that Nutramax

(eventually) paid mirrored the Purchase Order; the quantity shipped to Nutramax essentially

mirrored the Purchase Order; and the product appears to be the identical product Nutramax

originally ordered. Bioiberica Nebraska, however, will be given one final chance to bring forth

all of the facts it has to support its theory that the original Purchase Order was novated by

agreement of all parties.

       As a final note, in its previous ruling, this Court discussed the “overlap” that exists

between a court’s review for futility under Rule 15, and for failure to state a claim under Rule

12(b)(6). ECF 24 at 4-6. The Court explained that while it “may be within a trial court’s

discretion to deny leave to amend when it is clear that a claim cannot withstand a Rule 12(b)(6)

motion . . . it does not follow that every plaintiff seeking leave to amend their claims must

demonstrate that his claims can withstand a Rule 12(b)(6) motion.” Id. at 5-6. Given the

procedural posture of this case, this Court will anticipate applying a Rule 12(b)(6) analysis to

Bioiberica Nebraska’s anticipated motion for leave to file a Third Amended Complaint, and an

inability to survive that degree of scrutiny will result in the motion’s denial.

IV.    CONCLUSION

       For the reasons set forth above, Nutramax’s Motion to Dismiss, ECF 40, is GRANTED,

and the Second Amended Complaint is DISMISSED WITHOUT PREJUDICE. Bioiberica

Nebraska may file a motion seeking leave to file a Third Amended Complaint within twenty-one

(21) days of the Order accompanying this Memorandum Opinion. If no such motion is timely

filed, the dismissal will be converted to a dismissal with prejudice.



                                                  19
       Case 1:18-cv-03133-SAG Document 43 Filed 07/23/20 Page 20 of 20



Dated: July 23, 2020                                           /s/
                                               Stephanie A. Gallagher
                                               United States District Judge




                                     20
